Name: Commission Regulation (EC) NoÃ 379/2005 of 4 March 2005 amending Regulation (EC) NoÃ 1168/1999 laying down marketing standards for plums
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 5.3.2005 EN Official Journal of the European Union L 59/16 COMMISSION REGULATION (EC) No 379/2005 of 4 March 2005 amending Regulation (EC) No 1168/1999 laying down marketing standards for plums THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Commission Regulation (EC) No 537/2004 of 23 March 2004 adapting several regulations concerning the market of fresh fruit and vegetables by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union (2) added several varieties to the non-exhaustive list of large-fruited varieties of Prunus domestica by replacing the Appendix to the Annex to Commission Regulation (EC) No 1168/1999 (3). However, the new Appendix does not contain the non-exhaustive list of large-fruited varieties of Prunus salicina it included before the amendment, following the recommendation of the United Nations Economic Commission for Europe to distinguish between varieties of Prunus domestica and those of Prunus salicina. In the interest of transparency on the world market, that list should be re-established. (2) Regulation (EC) No 1168/1999 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Appendix to the Annex to Regulation (EC) No 1168/1999 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 86, 24.3.2004, p. 9. (3) OJ L 141, 4.6.1999, p. 5. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX The Appendix to the Annex to Regulation (EC) No 1168/1999 is amended as follows: 1. The title of the table is replaced by the following: 2. The following text is added: 2. Non-exhaustive list of large-fruited varieties of Prunus salicina Variety Cultivar and/or trade name Synonyms Allo Andys Pride Angeleno Autumn Giant Autumn Pride Beaut Sun Beauty Beaty Bella di Barbiano Black Amber Black Beaut Black Gold Black Rosa Black Royal Black Star Black Sun Burbank Burmosa Calita Casselman Kesselman Catalina Celebration Centenaria Del Rey Sun Delbarazur DÃ ³lar Eclipse Eldorado Eric Sun Flavor King Formosa Fortune Friar Frontier Gavearli Gaviota Globe Sun Goccia d'Oro Golden Japan Shiro Golden King Golden Kiss Golden Plum Goldsweet 4 Grand Rosa Green Sun Hackman Harry Pickstone Howard Sun Kelsey Lady Red Lady West Laetitia Laroda Larry Ann Larry Anne, Tegan Blue, Freedom Late Red Late Santa Rosa Linda Rosa Mariposa Improved Satsuma, Satsuma Improved Methley Midnight Sun Morettini 355 CÃ ur de Lion Narrabeen Newyorker Nubiana Obilnaja October Sun Original Sun Oro Miel Ozark Premier Premier Pink Delight Pioneer Queen Ann Queen Rosa Red Beaut Red Rosa Red Sweet Redgold Redroy Reubennel Ruby Nel Royal Black Royal Diamond Royal Garnet Royal Star Roysum Ruby Blood Ruby Red Sangue di Drago Santa Rosa Sapphire Satsuma Simka Sir Prize Akihime Songold Southern Belle Southern Pride Souvenir Souvenir II Spring Beaut Starking Delicious Stirling Suplumeleven Suplumthirteen Suplumtwelve Susy TC Sun Teak Gold Top Black Tracy Sun Wickson Yakima Yellow Sun Zanzi Sun